Exhibit 10.8

 

Novation Agreement

 

This Novation, dated as of the Effective Date, is entered into by and among
Chelexa BioSciences, Inc., having an address at 181 Market Street, Unit 20,
Lowell, MA 01852 (the “Assignor”) and Hoth Therapeutics, Inc., having an address
at 1 Rockefeller Plaza, Suite 1039, New York, New York 10020 (the “Assignee”),
and The University of Cincinnati, a state institution of higher education
organized under Section 3361 of the Ohio Revised Code, having an address at 51
Goodman Dr., Suite 240, Cincinnati, OH 45221-0829 (“UC”). Capitalized terms used
herein and not defined shall have the meanings ascribed to them in the
Assignment Agreement to which this Novation is attached and therein
incorporated.

 

1. Assigned Contract: Assignor and Non-Assigning Party are parties to the UC
Agreement (attached to the Assignment Agreement as Exhibit A).

 

2. Novation: The parties hereto agree that with respect to the UC Agreement,
Assignee shall be substituted for Assignor. As such, Assignee shall acquire all
of the rights and obligations of Assignor as set forth therein as of the
Effective Date.

 

3. Consideration: The transfer of rights and delegation of duties as set forth
above shall serve as each party’s respective consideration to the other party.

 

4. Release: Despite anything set forth to the contrary in the UC Agreement, and
subject to the terms hereof and the terms of the Assignment and Assumption
Agreement, Assignee fully releases and forever discharges Assignor, along with
Assignor’s employees, agents, officers, directors, shareholders, affiliates, and
representatives (collectively, the “Released Parties”) from (i) Assignor’s
performance obligations as set forth in the UC Agreement accruing on or after
the Effective Date; and (ii) all claims, threatened claims, suits, debts,
expenses, costs, deficiencies, damages, or demands that UC may have against any
of the Released Parties to the extent arising out of the non-fulfillment of
performance obligations set forth in the UC Agreement on or after the Effective
Date. Without limitation on the foregoing, this release shall in no way affect
the obligations required to be performed under the UC Agreement before the
Effective Date.

 

5. Acknowledgement by UC: UC acknowledges and agrees that Assignee is Assignor’s
successor-in-interest in and to the UC Agreement. As such, Assignee is entitled
to all right, title and interest of Assignor in and to the UC Agreement existing
on or after the Effective Date. Assignee and UC shall be fully bound by the
terms of the UC Agreement as if the Assignee were named as a party thereto.

 

Signatures to Follow

 

-1-

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Novation Agreement to be
executed as of the Effective Date.

 



ASSIGNOR:   Chelexa BioSciences, Inc.         By: /s/ Kenneth L. Rice Jr.  
Print Name: Kenneth L. Rice Jr.   Title: Chief Executive Officer        
ASSIGNEE:   Hoth Therapeutics, Inc.         By: /s/ Robb Knie   Print Name:   
Robb Knie   Title: Chief Executive Officer  

 

NON-ASSIGNING PARTY:



The University of Cincinnati, a state institution of higher education organized
under Section 3361 of the Ohio Revised Code

 



By:

/s/ Geoffrey Pinski

  Print Name:    Geoffrey Pinski   Title: Asst. VP, Tech Transfer  

 

 

-2-





 

